Exhibit 99.1 100 University Avenue, 8th floor Date: April 9, 2015 Toronto ON, M5J 2Y1 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: JAGUAR MINING INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : May 4, 2015 Record Date for Voting (if applicable) : May 4, 2015 Beneficial Ownership Determination Date : May 4, 2015 Meeting Date : June 22, 2015 Meeting Location (if available) : Toronto, ON Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders Yes Beneficial Holders Stratification Criteria: Not Applicable NAA for Registered Holders Yes Registered Holders Stratification Criteria: Not Applicable Voting Security Details: Description CUSIP Number ISIN COMMON SHARES
